Citation Nr: 0107499	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.

The Board finds that the veteran submitted claims for 
entitlement to an increased disability rating for service-
connected residuals of inhalation injury and seeking to 
reopen with new and material evidence a claim for entitlement 
to service connection for a right knee disability.  Those 
claims have not yet been adjudicated and are referred back to 
the RO for proper development.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, the RO denied the veteran's claim for 
entitlement to service connection for PTSD as not well 
grounded.  That basis for denying a claim no longer exists.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there is likely additional, 
pertinent evidence available, but not yet of record.  First, 
the claims file indicates that the veteran was granted 
entitlement to Social Security Administration disability 
benefits.  An attempt must be made by VA to obtain any 
medical records that may be in that agency's possession.  
Second, during her May 2000 personal hearing, the veteran 
indicated recent mental health treatment at the Walker County 
Mental Health Center, records from which are not in the 
claims file.  Third, the veteran's mother, in a March 2000 
lay statement, indicated that the veteran was treated at the 
People's Hospital very soon after her discharge from service.  
Again, no records from this medical care facility are in the 
claims file.  Fourth, the Board finds that, while several 
service medical records are of record, they are only copies.  
It does not appear that the RO has attempted to obtain any 
original service medical records since 1978, at which time 
its attempt was unsuccessful because such records were on 
loan to the Noble Army Hospital in Fort McClellan, Alabama.  
Therefore, the RO must make another attempt to secure any 
additional service medical records.

Overall, the Board concludes that the RO must attempt to 
obtain the above-referenced evidence prior to appellate 
review or otherwise fulfill its duty to assist.  The Board 
cannot adjudicate this claim based on an incomplete record.  
See Culver v. Derwinski, 3 Vet. App. 292  (1992) (VA has a 
duty to obtain all pertinent medical records which have been 
called to its attention by the appellant and by the evidence 
of record.).

The Board also finds that further evidentiary development is 
needed because VA has special procedures for developing PTSD 
claims that are based on personal assault.  See Adjudication 
Procedure Manual M21-1, Part III,  5.14c  (April 30, 1999) 
(Manual M21-1).  The Manual M21-1 recognizes that claims 
based on personal assault may lack objective supporting 
evidence that such an event occurred and, therefore, 
alternative evidence must be sought.  Id.  Here, the veteran 
has indicated the time and place of her alleged assaults and 
the name and rank of the alleged perpetrators, yet the RO did 
not attempt to verify, at the very least, whether said 
persons had the said rank and were at the said place at the 
said time.  A request for such verification should be 
submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR).

In addition, after all development has been accomplished 
pursuant to VA's new duty to assist, the veteran should be 
scheduled for VA PTSD examination in order to ascertain 
whether she currently has PTSD and, if so, to render an 
opinion as to the etiology of that disability.  VA's new duty 
to assist includes providing a claimant with a VA examination 
if such an examination is necessary to make a decision on the 
claim.  Id. at § 3 (to be codified at 38 U.S.C.A. 
§ 5103A(d)); Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
("[W]hen the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination.").

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure any 
additional service medical and personnel 
records associated with the veteran's 
service.  Copies of all correspondences 
made and information obtained should be 
added to the claims folder.

2.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran's treatment for PTSD, to include 
those relied upon by the Social Security 
Administration in its disability benefits 
determination and those from Walker 
County Mental Health Center, People's 
Hospital, and any other source identified 
by the veteran.  She should be contacted 
to provide additional addresses, dates of 
treatment, or other information, as well 
as authorized release forms, as needed.  
Copies of all correspondences made and 
records obtained should be associated 
with the claims folder.

3.  Thereafter, the RO should review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  The RO must then assure that all 
special development procedures for claims 
based on personal assault are 
accomplished pursuant to Adjudication 
Procedure Manual M21-1, Part III,  5.14c 
(April 30, 1999), including, but not 
limited to, an attempt to verify alleged 
times, places, dates, and names of the 
alleged perpetrators through submission 
of a request to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR).

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

6.  Thereafter, the veteran should be 
scheduled for VA PTSD examination.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.

The purpose of the examination is to 
determine whether the veteran currently 
has PTSD and, if so, whether it is as 
likely as not that PTSD was incurred in 
service as a result of personal assault.  
With regard to the claimed personal 
assault in service, the examiner must 
undertake careful review of service 
medical and personnel records and other 
evidence, to determine if there exists 
facts which support the veteran's 
allegations that such an event occurred, 
such as evidence of behavior changes, 
military occupational or assignment 
changes, changes in performance 
evaluations, overeating or undereating, 
treatment for physical injuries around 
the time of the alleged incident, or 
other indicators outlined in Adjudication 
Procedure Manual M21-1, Part III,  5.14.

All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All findings 
should be made part of an examination 
report, a copy of which must be made part 
of the claims folder.

7.  After full development is completed, 
the RO should readjudicate the claim for 
entitlement to service connection for 
PTSD on the merits.  The RO should 
carefully consider the benefit of the 
doubt rule and, if the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26  (1991).

8.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination, if 
scheduled, may result in the denial of the claim.  38 C.F.R. 
§ 3.655  (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


